Citation Nr: 9905660	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post-operative degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1958 to January 
1960.  The veteran also had a several periods of active duty 
for training including September 10, to September 24, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran applied for an increased rating for his service-
connected back disability in May 1994.  The increased rating 
was initially denied and the veteran appeared for a hearing 
at the regional office.  Subsequently the veteran filed a VA 
Form 9 which referenced the contentions made at the hearing 
and addressed the issue of the 10 percent currently deducted 
from his compensation for a low back condition which existed 
prior to service.  In March 1996 a Hearing Officer granted an 
increase in rating from 10 percent to 30 percent, continuing 
the 10 percent deduction.

The Board notes that the veteran has raised the issue of the 
appropriateness of the 10 percent deduction and the RO has 
not fully addressed the issue.  The 10 percent deduction was 
made at the time of the initial grant of service connection 
for a back disability in December 1985 and the veteran filed 
a timely Notice of Disagreement addressing the deduction.  
However the veteran did not file a timely substantive appeal 
following the issuance of a Statement of the Case in May 
1987.  The matter is therefore final.  His current 
contentions could be construed as a claim of clear and 
unmistakable error in the December 1985 rating decision, 
however that matter has not been addressed by the RO.  The 
matter is therefore referred back to the RO for further 
appropriate development and adjudication.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2. The veteran has severe recurring attacks of intervertebral 
disc syndrome with intermittent relief.

3. The veteran does not have pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, and he does not have ankylosis or bony 
fixation of the spine.


CONCLUSIONS OF LAW

The requirements for a rating in excess of 30 percent for 
status post-operative degenerative disc disease and 
degenerative joint disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect  that on September 23, 1983 
the veteran experienced severe hip and leg pain due to an 
lumbosacral disc herniation while doing sit-ups during daily 
physical training.  

Private medical records dated in February 1984 reflect that 
the veteran had intermittent back pain since incurring a 
football injury at age 14.  He subsequently had acute 
exacerbation of lower back pain that resolved until his 
current episode that occurred without identifiable injury.  
The impression was evidence of S-1 radiculopathy.  In March 
of that year he underwent a left lumbosacral disc exploration 
and removal.

In November 1985 the veteran underwent a VA examination.  The 
examiner noted a paravertebral spasm in the left lumbar 
region.  Deep tendon reflexes were fine.  

In December 1985 the veteran was granted service connection 
for a lower back disorder.  The disability was rated at 20 
percent, but was reduced by 10 percent for preexisting back 
disability.

VA and private medical records dated from January 1986 to May 
1989 consistently note degenerative joint disease and 
radiculopathy.  They are negative with regard to weakness and 
abnormal gait.  Two requests for an increased rating, in 
April 1996 and May 1989 were denied.

In October 1994 the veteran underwent a VA examination.  The 
examiner found range of motion of the lumbosacral spine, with 
pain, as follows: flexion 80/95°, and he reached within 12 
inches of the floor, backward extension 20/40°, right flexion 
25/35°, backward extension 20/40°, right flexion 25/35°, left 
flexion 25/35°, right rotation 25/40°, left rotation 20/40°.  
Straight leg raising was "50 degrees, 60 degrees left".  
Deep tendon reflexes were present and equal.  X rays revealed 
degenerative joint disease and degenerative disc disease L5-
S1; "Prior laminectomy?"

A Private medical record from April 1995 reports range of 
motion of his back is restricted secondary to pain and 
straight leg raising was positive at 45°.  The examiner noted 
that his back condition precludes him from working on his 
feet for long periods of time, doing heavy lifting, prolonged 
sitting  or repetitive bending or twisting of the trunk.

A hearing was held before a local hearing officer in May 
1995.  At the hearing the veteran testified regarding his 
surgical history, his need for therapy and the fact that both 
only provided temporary relief.  He also testified that he 
could neither stand nor sit for a period greater than 30 
minutes without pain.  The veteran also submitted private 
medical records from several health care providers.

The veteran underwent a VA examination in July 1995.  Range 
of motion was anterior flexion 80°, posterior extension 20°, 
right lateral flexion 20°, left lateral flexion 20°, right 
lateral rotation 25° and left lateral rotation 25°.  Straight 
leg raises were negative to 70° bilaterally.  Deep tendon 
reflexes were 2+ and symmetric at the knees and ankles.  
Babinski's signs were absent.  There was some decrease in 
sensation to light touch and pinprick in the L5-S1 dermatone 
in the left foot.  Otherwise, there was no other sensory 
deficit.  The diagnoses were degenerative joint disease of 
L5-S1, status post two laminectomies with left L5-S1 
radiculopathy. 

The Hearing Officer issued a March 1996 decision granting an 
increase in evaluation to 30 percent, (40 percent minus 10 
percent). 

In April 1998 the veteran underwent a VA examination.  The 
examiner found tenderness in the left lower back.  Forward 
flexion range of motion was 60° with pain throughout the 
range and extension 18° with pain throughout the range.  
Right lateral flexion was 18° with pain at the end of the 
range, left lateral flexion was 15° with pain at the end of 
the range, right rotation was 25° with pain at the end of the 
range and left rotation was 22° with pain at the end of the 
range.  Pinprick sensation was decreased in the left medial 
and lateral leg and the bottom of the foot.  Ankle and 
patella reflexes were +2, tandem gait was done with slight 
difficulty.  The veteran was able to walk on his heels and 
toes.

The diagnoses were status-post two back surgeries with left 
lumbosacral radiculopathy and lumbosacral degenerative joint 
disease. The examiner commented that due to functional 
impairment, the veteran was to avoid bending and twisting, 
squatting and heavy lifting (more than 40 lbs.), jogging or 
running, repetitive stooping or squatting, pushing or pulling 
more than 110 lbs. of hand force, yard work, the use of a 
ladder and sitting and standing for greater that 30 minutes 
at a time.  


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

The veteran is currently rated as 30 percent disabled under 
38 C.F.R. § 4.71a Diagnostic Code 5293 (1998).  That 
evaluation is arrived at by subtracting the deduction of 10 
percent for a preexisting back condition from the schedular 
rating of 40 percent.  Pursuant to the Ratings Schedule a 40 
percent rating, the rating currently assigned, is available 
when the veteran has severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran underwent his most recent VA examination in April 
1998.  The report indicates that the examiner reviewed the 
claims file in conjunction with the examination.  At the 
examination the veteran reported that he could walk a couple 
of miles a day and that he had not had a bad flare-up in 
about three years.  He stated that before he quit working 
(about 19 months prior to the examination) he would get 
flare-ups every six weeks which would cause him to be "down 
and out" for about two days.  The veteran uses medications 
as little as possible.  He reportedly does not use a corset, 
brace, cane or crutches and he is independent in his 
activities of daily living.  

The assignment of a higher rating contemplates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  These are not present in this 
veteran's case.  The veteran does not have a significant loss 
of strength in the lower extremities; his deep tendon 
reflexes are present and equal; and his gait is relatively 
good.  The objective medical evidence indicates that the 
veteran suffers from severe and painful degenerative joint 
disease in his spine with radiculopathy, however, the 
neurological findings necessary for an increased rating are 
not present.  As such, the Board finds that the objective 
medical evidence demonstrates that the criteria for a higher 
rating under 38 C.F.R. § 4.71a Diagnostic Code 5293 (1998) 
has not been met.

The Board has considered the assignment of a higher rating 
due to functional loss due to pain on use. §§ 4.40 and 4.45.  
See  Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board notes that a 
lay person can provide evidence of visible symptoms.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

The most recent VA examiner noted the complaints of pain on 
motion and assigned specific functional limitations 
accordingly.  The Board notes loss of lumbosacral function 
due to pain, but the degree of dysfunction caused by pain is 
not shown to be greater than the current evaluation reflects.  
Id.  The veteran has not had an incapacitating flare-up in 
three years; he does not require ambulatory aids; and he 
retains fair motion of the spine albeit painful.

The Board has also considered the possibility of a higher 
rating under a different code, however, he is presently 
evaluated at the maximum available rating for Rating Codes 
5290 and 5295 and ankylosis or bony fixation is not present 
or nearly approximated as contemplated by Rating Codes 5286 
and 5289.  

In light of the above the Board finds that the objective 
medical evidence demonstrates that the criteria for a higher 
rating for a lower back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §  4.71a, 
Diagnostic Code 5293 (1998).

ORDER

Entitlement to a rating in excess of 30 percent for status 
post-operative degenerative disc disease and degenerative 
joint disease of the lumbosacral spine is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

